COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00194-CR


MILLICENT RENEE WILSON                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1416629D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Millicent Renee Wilson appeals her conviction and ten-year sentence for

aggravated assault with a deadly weapon, a second-degree felony enhanced by

a prior felony conviction. She pleaded not guilty to the indictment and elected to

waive a jury. After the trial court found her guilty, she pleaded true to the

enhancement paragraph.


      1
       See Tex. R. App. P. 47.4.
      Wilson’s appointed appellate counsel has filed a motion to withdraw and a

brief under Anders v. California, representing that “[t]he record in this case

reveals no grounds that could be argued successfully on appeal.” 386 U.S. 738,

744–45, 87 S. Ct. 1396, 1400 (1967). Counsel’s brief and motion meet the

requirements of Anders by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. See id.; In re

Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008) (orig. proceeding).

Wilson filed a pro response to counsel’s brief, and the State filed a letter brief

agreeing with appellant’s attorney’s assessment of the appeal.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, we

must independently examine the record. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, appellant’s pro se

response, and the State’s letter brief. We agree with counsel that this appeal is

frivolous and without merit; we find nothing in the record that might arguably

support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.

2006). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgment.




                                        2
                                          /s/ Wade Birdwell
                                          WADE BIRDWELL
                                          JUSTICE


PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 26, 2018




                                3